Citation Nr: 1613296	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  12-14 335	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for a chronic disability manifested by breathing problems/congestion to include seasonal allergies and to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

5.  Entitlement to an initial compensable rating for dry eye.

6.  Entitlement to an initial compensable rating for bilateral pes planus.

7.  Entitlement to an initial rating in excess of 10 percent for dry eye.

8.  Entitlement to an initial rating in excess of 10 percent for bilateral pes planus.

9.  Entitlement to an initial rating in excess of 10 percent a right knee disorder.

10.  Entitlement to an initial rating in excess of 10 percent a left knee disorder. 

11.  Entitlement to an initial rating in excess of 10 percent a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from June 2001 to December 2009 and his service included service in Iraq from October 2005 to October 2006 and Afghanistan from July 2008 to June 2009.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas and a March 2012 rating decisions by the RO in Jackson, Mississippi.  In January 2016, the Veteran testified at a video hearing before the undersigned and a transcript of that hearing has been associated with the claims file.

As to the acquired psychiatric disorder claim, while the RO initially characterized this issue as a claim of service connection for posttraumatic stress disorder (PTSD), the Board has recharacterized it as it appears above because of the United States Court of Appeals for Veterans Claims (Court) holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence).

Next, the Board finds that the Veteran's claim of service connection for the purpose of establishing eligibility for VA treatment is not in appellate status because in March 2012 the RO granted this claim.  Similarly, the Board finds that the record does not raise a claim for a total rating based on individual unemployability (TDIU) because at the January 2016 personal hearing the Veteran both confirmed that he is still working and is not claiming TDIU.

Since issuance of the March 2012 and July 2013 statements of the case (SOCs) additional evidence has been added to the claims file.  However, the Board finds that a remand for agency of original jurisdiction (AOJ) review of this evidence is not needed because it is not additional pertinent evidence as to the issues being adjudicated below.  See 38 C.F.R. § 19.31 (a supplemental statement of the case (SSOC) will be furnished to the veteran when additional pertinent evidence is received after a statement of the case has been issued).  

The claims of service connection for bilateral hearing loss and a breathing problem as well as the claims for initial ratings in excess of 10 percent for dry eye, bilateral pes planus, bilateral knee disorders, and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  An acquired psychiatric disorder diagnosed as an adjustment disorder had its onset in service.

2.  Tinnitus had its onset in service.

3.  The most probative evidence of record shows that the Veteran's dry eye is manifested by competent and credible lay evidence of dry, itchy, and red eyes at all times during the pendency of the appeal.

4.  The most probative evidence of record shows that the Veteran's bilateral pes planus is manifested competent and credible lay evidence of pain with objective evidence of tenderness at all times during the pendency of the appeal.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorders diagnosed as an adjustment disorder was incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for at least a 10 percent initial rating for dry eye are met at all times during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 3.350, 3.383, 4.1, 4.2, 4.3, 4.7, 4.10, 4.16(b), 4.21, 4.78, 4.85, Diagnostic Code 6099-6018 (2015).

4.  The criteria for at least a 10 percent initial rating for bilateral pes planus are met at all times during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Service Connection Claims

The Veteran and his representative in writings to VA and at the personal hearing claims that service connection is warranted for both an acquired psychiatric disorder and tinnitus because both started while on active duty and have continued to the current time.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

The record shows the Veteran being diagnosed with an adjustment disorder.  See, e.g., VA examination dated in August 2011.  Moreover, the Board finds that the Veteran is both competent and credible to testify that he has a problem with tinnitus because the symptomatology (ringing in his ears) is observable by a lay person.  See Davidson.  The Board also finds that the Veteran's personal hearing testimony regarding having problems while on active duty with observable symptoms of his adjustment disorder (i.e., nightmares, hypervigilance, reexperiencing, etc. . . ) since returning from Iraq and then Afghanistan along with history of blast exposure and seeing dead enemy bodies (see post-deployment examination dated in January 2009) is sufficient proof of the in-service incurrence of a disease or injury because the symptoms are observable by a lay person and is consistent with the nature of his service history which his DD 214 list as including service in both Iraq and Afghanistan.  Id.  Likewise, the Board finds that the Veteran's occupational specialty which his DD 214 list as petroleum supply specialist when combined with the service treatment records that documents his complaints of ringing in his ears (see undated post deployment examination) as well as popping or crackling in his ears (see service treatment record dated in January 2007) in addition to the history of blast exposure (see post-deployment examination dated in January 2009), and his competent and credible testimony regarding being constantly exposed to the loud noise from both operating and repairing 5000 gallon fuel tanker trucks and the attached fuel pumps is sufficient proof of the in-service incurrence of an injury (i.e., acoustic trauma) because the injury and symptoms (ringing in his ears) are observable by a lay person and is consistent with his in-service work history.  Id.  Lastly, the Board finds the Veteran's personal hearing testimony regarding his having continued problems with observable symptom of his adjustment disorder (i.e., nightmares, hypervigilance, reexperiencing, etc. . . ) and tinnitus (i.e., ringing in his ears) is proof that his disorders have continued since service because these symptoms are observable by lay persons.  Id.  

In reaching this conclusion, the Board has not overlooked the February 2010 VA audiological examination in which the Veteran was not diagnosed with tinnitus.  The Board has also not overlooked the August 2011 VA examiner's opinion that there was no relationship between the Veteran's adjustment disorder and his military service.  However, because tinnitus is observable by a lay person the Board finds that the question of a current disability is in equipoise and with granting the Veteran the benefit of any doubt in this matter the Board concludes that he has a current disability.  Id; Also see 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  As to the August 2011 VA examiner's opinion, the Board does not find it probative because it is based solely on negative evidence.  See Dalton v. Nicholson, 12 Vet. App. 23 (2007) (holding that the lack of documentary evidence during or after service cannot be the sole basis for an opinion against the claim).  

Accordingly, with granting the Veteran the benefit of any doubt in this matter, the Board concludes that his acquired psychiatric disorder diagnosed as an adjustment disorder and tinnitus are due to his military service and service connection is warranted.  See 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.

Lastly, the Board finds that it need not consider whether service connection is warranted for an acquired psychiatric disorder other than an adjustment disorder because the Veteran testified that a grant of service connection for any acquired psychiatric disorder would fully satisfy his appeal as to this issue.  See Transcript from January 2016 personal hearing, p. 31; Also see Hamilton v. Brown, 4 Vet. App. 528 (1993) ("where ... the claimant expressly indicates an intent that adjudication of certain specific claims not proceed at a certain point in time, neither the RO nor BVA has authority to adjudicate those specific claims, absent a subsequent request or authorization from the claimant or his or her representative").




The Rating Claims

The Veteran asserts that his dry eye and bilateral pes planus meet the criteria for at least compensable ratings.  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

a.  Dry Eye

The April 2010 rating decision granted service connection for dry eye and assigned a non compensable rating under 38 C.F.R. § 4.84a, Diagnostic Code 6099 effective December 10, 2009.  

Under the regulations that have been in effect since before the Veteran filed his claim of service connection for dry eye, the Board finds that his dry eye, given its location and adverse symptomatology, is best rated by analogy to chronic conjunctivitis under 38 C.F.R. § 4.85, Diagnostic Code 6018.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  

In this regard, Diagnostic Code 6018 provides a 10 percent rating for chronic conjunctivitis (nontrachomatous) when it is active (i.e., with objective findings, such as red, thick conjunctivae, mucous secretion, etc.).  38 C.F.R. § 4.85.

With the above criteria in mind, the Board notes that at the January 2016 personal hearing the Veteran both competently and credibly testified that his eyes are dry, itchy, and irritated because this adverse symptomatology is observable by a lay person.  See Davidson.  He also competently and credibly testified that the above problems cause him to constantly blink to try to keep his eyes moist and that he also tries to keep them moist by using artificial tears and a cream on his eyelids when sleeping.  Id.  Lastly, he competently and credibly testified that his dry eyes caused him to periodically have a problem with blurred vision.  Id.  Similarly, when examined by VA in February 2010 and November 2011 the Veteran complained of problems with a feeling like there is a mist/fog over his eyes, frequent blinking to clear his eyes, and blurred vision as well as his eyes being dry, itchy, and red.  When examined in February 2010, it was opined that the Veteran had conjunctivitis, 2+ hyperemia, and pinguecula.  At the November 2011 VA examination it was also reported that he uses replacement tears and lubricating gel at bedtime.  

Given the above record, the Board finds that the most probative evidence of record shows that the Veteran's dry eye is manifested by competent and credible lay evidence of dry, itchy, and red eyes.  Therefore, the Board finds that the most probative evidence of record shows that his adverse symptomatology equates to at least active chronic conjunctivitis.  Accordingly, the Board finds that the criteria for at least a compensable rating under Diagnostic Code 6018 have been met.  38 C.F.R. § 4.85.  This is true at all times during the pendency of the appeal and therefore the Board need not consider staged ratings.  See Fenderson.




b.  Pes Planus

The March 2012 rating decision granted service connection for bilateral pes planus and assigned a noncompensable rating under 38 C.F.R. § 4.71a, Diagnostic Code 5276 effective December 10, 2009.

Under Diagnostic Code 5276, a 10 percent rating is warranted if the disability is manifested by moderate pes planus evidenced by the weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, or pain on manipulation and use of the feet (bilateral or unilateral).  A 30 percent rating is warranted if the disability is manifested by severe pes planus evidenced by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  

With the above criteria in mind, the Board notes that at the January 2016 personal hearing the Veteran both competently and credibly testified that his bilateral pes planus is manifested by bilateral foot pain, tingling, and burning which symptomatology is not relieved by shoe inserts because this adverse symptomatology is observable by a lay person.  See Davidson.  Similarly, when examined by VA in August 2011 the Veteran complained of a problem with daily foot pain provoked by standing and walking, with flare-ups that last 30 to 45 minutes each time.  Moreover, on examination, the Veteran had a mild degree of tenderness in the plantar fascia on both sides of his feet.  The examiner also opined that during the flare-ups there could be significant change in range of motion together with an increase in pain and decrease in functional capacity.

Given the above record, the Board finds that the most probative evidence of record shows that the Veteran's bilateral pes planus is manifested by competent and credible lay evidence of pain with objective evidence of tenderness.  Therefore, the Board finds that the most probative evidence of record shows that his adverse symptomatology equates to at least "moderate" bilateral pes planus.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); Also see Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that actually painful, unstable, or malaligned joints are entitled to at least the minimum compensable rating for the joint).  Accordingly, the Board finds that the criteria for a compensable rating under Diagnostic Code 5276 have been met.  38 C.F.R. § 4.71a.  This is true at all times during the pendency of the appeal and therefore the Board need not consider staged ratings.  See Fenderson.

Conclusion

Lastly, the Board finds that it need not consider whether schedular ratings in excess of 10 percent are warranted for dry eye and bilateral pes planus as well as whether either claim should be referred for an extraschedular rating because the Board is remanding these claims for additional development. 


ORDER

Service connection for an acquired psychiatric disorder diagnosed as an adjustment disorder is granted.

Service connection for tinnitus is granted.

Subject to the laws and regulations governing payment of monetary benefits, an initial 10 percent rating for dry eye is granted.

Subject to the laws and regulations governing payment of monetary benefits, an initial 10 percent rating for bilateral pes planus is granted. 




REMAND

As to the claim of service connection for bilateral hearing loss, the Board finds that the Veteran competently and credibly testified that his hearing has become worse since his February 2010 VA examination because this adverse symptomatology is observable by a lay person.  See Davidson.  Therefore, the Board finds that a remand is required to obtain another medical opinion as to whether he know has hearing loss in either ear as defined by VA (see 38 C.F.R. § 3.385 (2015)) as well as the relationship between any diagnosed hearing loss and his military service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As to the claim of service connection for a chronic disability manifested by breathing problems/congestion, at the April 2001 enlistment examination the Veteran reported a history of sinusitis and the examiner noted he had a problem with seasonal nasal congestion.  Subsequent service treatment records document problems with a history of pneumonia (see service treatment record dated in April 2003), pharyngitis (see service treatment records dated in June 2003, November 2004, and June 2006), shortness of breath (see service treatment records dated in February 2007), and an upper respiratory infection (see service treatment record dated in March 2008).  In June 2002, the Veteran was also provided a pulmonary function test because of exposure to respiratory hazards and to obtain a medical clearance for respirator use.  Moreover, the Board finds that the Veteran is both competent and credible to report on having problems with breathing and congestion because this adverse symptomatology is observable by a lay person.  See Davidson.  Additionally, at the July 2011 VA examination he was diagnosed with allergic rhinitis and sinusitis.  Furthermore, and as noted above, the Veteran's served in the Persian Gulf during the Persian Gulf War.  

Given the above history, the Board finds that a remand is required to obtain another medical opinion as to the diagnoses of the Veteran's breathing problems, whether any pre-existing problems were aggravated by his military service, and whether any other breathing problems are due to his military service including because they are undiagnosed illnesses caused by his Persian Gulf service because the July 2011 VA examiner failed to adequately address all these questions.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.303, 3.317 (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

As to the claims for initial ratings in excess of 10 percent for dry eye, bilateral pes planus, bilateral knee disorders, and a low back disability, the Board finds that a remand is required because the Veteran testified, in substance, that his observable adverse symptomatology due to these disabilities has worsened since his most recent VA examinations.  See 38 U.S.C.A. § 5103A(d); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Given the Veteran's testimony regarding his knees having arthritis with lost motion as well as instability, when readjudicating this claim the AOJ should consider whether he is entitled to separate ratings in each knee for lost motion due to arthritis and instability as well as separate ratings for lost extension and flexion.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998) (separate ratings may be assigned in cases where a service-connected knee disability includes both limitation of motion due to arthritis and instability, provided that the degree of disability is compensable under each set of criteria); VAOPGCPREC 9-2004; 69 Fed. Reg. 59990 (2004) (separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260, and a compensable limitation of extension under Diagnostic Code 5261 provided that the degree of disability is compensable under each set of criteria.).  

While the appeal is in remand status, the AOJ should give the Veteran an opportunity to support his claims with credible lay statements as well as obtain and associate with the claims file any outstanding VA and private treatment records.  See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  Associate with the claims file the Veteran's post-March 2012 treatment records from the Jackson VA Medical Center. 

2.  After obtaining authorizations from the Veteran, associated with the claims file any outstanding private treatment records.

3.  Notify the Veteran and his representative that they can submit lay statements from the claimant and from other individuals who have first-hand knowledge of any in-service problems with hearing loss and breathing problems as well as any continued problems since that time in addition to any current problems caused by dry eye, bilateral pes planus, bilateral knee disorders, and a low back disability including any problems they cause with employment.  Provide them a reasonable time to submit this evidence.  

4.  After undertaking the above development to the extent possible, provide the Veteran with an examination to obtain a medical opinion as to the diagnosis and originis of any hearing loss.  The claims folder should be made available to and reviewed by the examiner.  After a review of the record on appeal and an examination of the Veteran, the examiner is thereafter asked to address each of the following questions:

(a)  Does the Veteran have hearing loss in either ear as defined by 38 C.F.R. § 3.385?

(b)  As to any diagnosed hearing loss, is it at least as likely as not that it is related to or had its onset in service?  

(c)  As to any diagnosed hearing loss, is it at least as likely as not that it manifested itself to a compensable degree in the first post-service year?

In providing the requested opinions, the examiner should comment on the Veteran's competent lay reports.

In providing the requested opinions, the examiner cannot rely solely on negative evidence.

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  After undertaking the above development to the extent possible, provide the Veteran with an examination to obtain medical opinions as to the diagnosis and originis of any chronic disability manifested by breathing problems/congestion to include seasonal allergies, to include any qualifying chronic disability under 38 C.F.R. § 3.317.  The claims folder should be made available to and reviewed by the examiner.  After a review of the record on appeal and an examination of the Veteran, the examiner is thereafter asked to address each of the following questions:

(1)  Provide a current diagnosis for any chronic disability manifested by breathing problems/congestion. 

If the Veteran does not now have, but previously had, any such condition, when did that condition resolve? 

(2) As to the seasonal nasal congestion noted on the April 2001 enlistment examination, was it aggravated by his subsequent military service?

In providing this opinion, the examiner should comment on the significance, if any, of the fact the service treatment records thereafter document hid complaints and/or treatment for pneumonia in April 2003; pharyngitis in June 2003, November 2004, and June 2006; shortness of breath in February 2007; and an upper respiratory infection in March 2008; as well as show he had a PFT in June 2002 because of exposure to respiratory hazards and to obtain a medical clearance for respirator use.

(3) For each diagnosed disorder other than the seasonal nasal congestion noted on entry, is it at least as likely as not that the disorder had its onset directly during service or is otherwise related to any event or injury during service?

(4) If the Veteran's diagnosis includes bronchiectasis is it at least as likely as not that it manifested itself to a compensable degree in the first post-service year?

(5)  If a nexus to service cannot be established for any abnormality, please provide an opinion as to whether the disability pattern is consistent with: (1) an undiagnosed illness, (3) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (4) a diagnosable chronic multisymptom illness with a partially explained etiology, or (5) a disease with a clear and specific etiology and diagnosis. 

If, after reviewing the claims file, you determine that the Veteran's disability pattern is consistent with either (4) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (5) a disease with a clear and specific etiology and diagnosis, then please provide a medical opinion as to whether it is at least as likely as (i.e., at least equally probable) that the disability pattern or diagnosed disease is related to environmental exposures experienced by the Veteran during active duty to include his service in Southwest Asia.

In answering all questions, please articulate the reasoning underpinning your conclusions.  That is, (1) identify what facts and information--whether found in the record or outside the record--support your opinion, and (2) explain how that evidence justifies your opinion.

In providing the requested opinions, the examiner should comment on the Veteran's competent lay reports.

In providing the requested opinions, the examiner cannot rely solely on negative evidence.

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Schedule the Veteran for an examination to determine the current nature, extent, and severity of his dry eye.  The claims folder should be made available to and reviewed by the examiner.  The examiner is to identify all pathology found to be present.  

7.  Schedule the Veteran for an examination to determine the current nature, extent, and severity of his bilateral pes planus, bilateral knee disorders, and low back disability.  The claims folder should be made available to and reviewed by the examiner.  The examiner is to identify all pathology found to be present.  In addition, the examiner should provide answers to the following questions,

a.  Pes Planus

(a)  Is the Veteran's bilateral plantar fasciitis best characterized as being manifested by weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, and/or pain on manipulation and use of the feet?

(b) Is the Veteran's bilateral plantar fasciitis best characterized as being manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities? 

(c) Is the Veteran's bilaterally plantar fasciitis best characterized as being manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes and appliances? 

(d)  Given the adverse symptomatology objectively confirmed on examination, is the Veteran's bilaterally plantar fasciitis best characterized as "moderate," "serve," or "pronounced?"


b.  The Knee & Low Back Disabilities

(a)  The examiner should conduct complete range of motion studies with specific findings as to flexion, extension, rotation, and/or side to side bending.  To the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion, i.e., the extent of the Veteran's pain-free motion, to specifically include if his pain was not ameliorated by his medication regimen.  See Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012) (holding that the Board may not deny entitlement to an increased rating on the basis of relief provided by medication when those effects are specifically contemplated by the rating criteria).

(b)  In providing the requested opinions regarding the range of motion, the examiner must also comment on any reports of flare-ups to include describing, if possible, any additional degrees of limited motion during these flare-ups.

(c)  In addition, the examiner should state whether the low back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

(d)  Further, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has any bowel or bladder problems caused or aggravated (i.e., permanently worsened) his low back disability.

(e)  In addition, the examiner should state whether the low back disability has been productive of any left and/or right sided radiculopathy and, if so, the nature and severity of the radiculopathy.  

(f)  Lastly, the examiner should state whether either knee has been productive of instability and/or subluxation and, if so, the nature and severity of the instability and/or subluxation in each knee.  

In providing the requested opinions, the examiner should comment on the Veteran's competent lay reports regarding pain and numbness radiating into his left leg as well as knee instability.

A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion offered.  

8.  Then, after conducting any further development deemed warranted, adjudicate the claims.  As to the bilateral knee disorders, when readjudicating the claims the AOJ should consider whether the Veteran is entitled to separate ratings in each knee for lost motion due to arthritis and instability as well as separate ratings for lost extension and flexion.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98; VAOPGCPREC 9-2004.  As to the low back disability, when readjudicating the claim the AOJ should consider whether the Veteran is entitled to separate ratings for radiculopathy in either lower extremity.  

9.  If any benefit sought on appeal remains denied, furnish the Veteran a supplemental statement of the case (SSOC) that gives him notice of all the evidence added to the record since the SOCs.  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


